Title: To John Adams from William Henry Harrison, 29 June 1798
From: Harrison, William Henry
To: Adams, John


Address of the inhabitants of the Town of Cincinnati and its vicinity, unanimously agreed to at a public meeting on the 29h: June 1798.—
To John Adams President of the United States Sir,
29 June 1798

That those, to whom the management of public affairs is confided, should be called from their deliberation, to listen to the opinions of popular meetings, will seldom, we think, be found warranted by discretion or compatible with the good order of society—But at a period like this, when our enemies boast of finding among ourselves the support of their purposes, we presume, that sincere expressions of attachment to our Chief Magistrate, and of confidence in his administration, will not be unwelcom from any part of the extensive country over which he presides.—
Situated as we are at a remote distance from the source of information, we cannot be the first to learn the countries injuries offered our country; but permit us to assure you sir, that we will not be the last to feel or resent them. We are Americans—and as such feelingly alive to the indignities offered our Government, and are ready at the risque of our lives and to the extent of our fortunes, to support the Executive in such measures as he may deem expedient, to maintain its honor of independance.—
Your measures with respect to France, have been dictated by foresight, founded on wisdom, guided by justice, and pursued with that firmness which becomes the Executive of a people, who deprecate the horrors of war; but who disdain the name of peace, when accompanied, with humilliation or oppression.—While they have gradually unfolded many errors of political opinion, and discovered to us where it is, that Liberty is made the pass-word, for the agents of repine & wickedness; they have prepared us, to co-opperate with the councils of our own Government; and convinced us, that it is on ourselves only, we ought to depend, for security and defence. Conduct like your’s merited a like return. It gave us reason to hope, that the friendship, which formerly existed between the two countries, would rather encrease than diminish.—But France, dejenerate, imperious France, regardless of all civil and religious principles, and deaf to the friendly overtures of our country, seeks only to violate our rights, and rob us of our National honor & independance.—
Filled with astonishment & indignation at her conduct, we cannot but admire & applaud the wisdom & firmness of the Executive and the promptness and decision of the Legislature, so eminently displayed, in the measures they have recently adopted.—
These we are happy to add, are the sentiments which we believe at this moment, animate the people of the North Western Territory—
Accept sir our assurance, of the unbounded confidence, we place in your wisdom & firmness in this perilous hour; and of our fervent prayers for your personal happiness, and the prosperity of the country over which you preside.—


Wm, H, Harrison ChairmanGeo: W. Bennet. Secy: